DETAILED ACTION
Specification
On January 15, 2020 an amendment to the Specification was filed. This amendment did not reference any material in the previous, preliminary amendment to the Specification, filed on December 18, 2010. On February 17, 2022, Examiner contacted Applicant regarding the issue and Applicant informed Examiner that the preliminary amendment to the Specification filed on December 18, 2019 was in error, and should not be incorporated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/RYAN ROBINSON/Primary Examiner, Art Unit 2653